         Case 1:20-cv-00718-APM Document 31 Filed 08/24/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JESSICA NGUYEN, et al.,                      )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           ) Case No. 1:20-cv-00718 (APM)
                                             )
U.S. DEPARTMENT OF                           )
HOMELAND SECURITY, et al.,                   )
                                             )
       Defendants.                           )

        THE GOVERNMENT’S SECOND CONSENT MOTION FOR A STAY OF
                  PROCEEDINGS UNTIL JANUARY 2, 2021

       The Government, by counsel, respectfully requests that this action be stayed until January

2, 2021. Good cause exists for this consent request because the following litigation pending

before this Court arguably impacts this matter: Gomez v. Trump, 20-cv-01419, Mohammed v.

Pompeo, 20-cv-01856, Aker v. Trump, 20-cv-01926, Fonjong v. Trump, 20-cv-021288, and

Panda v. Wolf, 20-cv-0197 (collectively “Pending Litigation”).

       These actions challenge Proclamation 10014, The Suspension of Entry of Immigrants

Who Present a Risk to the United States Labor Market During the Economic Recovery

Following the 2019 Novel Coronavirus Outbreak, 85 Fed. Reg. 23,441 (Apr. 22, 2020) and/or

Proclamation 10052, Suspension of Entry of Immigrants and Nonimmigrants Who Present a

Risk to the United States Labor Market During the Economic Recovery Following the 2019

Novel Coronavirus Outbreak, 85 Fed. Reg. 38,263 (Jun. 25, 2020) (collectively

“Proclamations”). With respect to Gomez, Mohammed, Aker, and Fonjong, on August 7, 2020,

the Court set a briefing schedule that required the Government to file a “Combined Opposition to

Plaintiffs’ Motions for Preliminary Injunction and Temporary Restraining Order” and an

“Opposition to the Gomez Plaintiffs’ Motion for Class Certification” on or before August 18,

                                                1
         Case 1:20-cv-00718-APM Document 31 Filed 08/24/20 Page 2 of 5




2020. See ECF No. 57. The Court further ordered the Government to include in its combined

brief due on that date, a response “to the merits of Counts 1 and 2 of the Panda Plaintiffs’

Motion for Preliminary Injunction.” ECF No. 79. The Government has complied with these

deadlines. See ECF Nos. 94 and 95.

       The Government contends that, in the instant case, Plaintiffs have failed to state a claim

as a matter of law. However, even assuming arguendo that Plaintiffs stated a valid claim,

Plaintiff Anh Tuan Nguyen is not eligible for a family-based, immigrant visa in light of the two

Proclamations being challenged in the Pending Litigation. Thus, it would be an inefficient use of

the Court’s resources to litigate the claims that Plaintiffs raise in their Second Amended

Complaint at this time. Further, Plaintiffs have acknowledged that the Pending Litigation will

directly impact their case as they have notified government counsel that they seek to reserve the

right to request that the Court lift the requested stay earlier depending on the outcome of Pending

Litigation and any determination by the Court on the two Proclamations.

       In the alternative, the Government requests that this Court grant the Government an

extension of time until September 2, 2020 to answer, plead, or otherwise respond to the Second

Amended Complaint. Specifically, the Government states as follows:

       1. Plaintiffs filed their Second Amended Complaint on July 14, 2020. See ECF No. 28.

       2. On July 24, 2020, a consular officer of the U.S. Department of State issued a visa

refusal for Plaintiff Anh Tuan Nguyen. Undersigned counsel for Defendants learned of this visa

refusal on July 27, 2020. On July 27, 2020, undersigned counsel notified Plaintiffs’ counsel of

the consular officer’s visa refusal. By Minute Order dated July 29, 2020, this Court granted the

Government’s Consent Motion for an Extension of Time providing that the Government may




                                                 2
             Case 1:20-cv-00718-APM Document 31 Filed 08/24/20 Page 3 of 5




have until August 18, 2020 to answer, plead, or otherwise respond to the Second Amended

Complaint.

        3.     Counsel for the parties conferred on how this matter should proceed in light of this

development and the Pending Litigation challenging the Proclamations. Specifically, on August

4, 2020, Plaintiffs’ counsel proposed that the parties seek to have this matter stayed until January

2, 2021. On August 6, 2020, undersigned counsel agreed to seek such a stay from this Court. The

parties agree that, prior to January 2, 2021, Plaintiffs may file a motion with this Court to lift the

stay and specifically recognize that Plaintiffs may file such a motion depending on the outcome

of the Pending Litigation.

        4. This Court has the inherent authority to issue a stay of proceedings. Clinton v. Jones,

520 U.S. 681, 706 (1997) (“The District Court has broad discretion to stay proceedings as an

incident to its power to control its own docket”); Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)

(“[T]he power to stay proceedings is incidental to the power inherent in every court to control the

disposition of the causes on its docket with economy of time and effort for itself, for counsel, and

for litigants”).

        5.    Good cause exists for granting this Consent Motion and holding this matter in

abeyance in order to conserve judicial resources in light of the Pending Litigation challenging the

Proclamations. Holding this matter in abeyance will not prejudice Plaintiffs, especially because

they reserve the right to file a motion to lift this Court’s stay depending on the outcome of the

Pending Litigation.

        6. By Minute Order dated August 17, 2020, this Court denied, without prejudice, the

Government’s initial Consent Motion for Stay of Proceedings until January 2, 2021. The

Government files the instant consent motion in accordance with the Court’s Order on August 17,



                                                   3
         Case 1:20-cv-00718-APM Document 31 Filed 08/24/20 Page 4 of 5




2020. In the alternative, the Government respectfully requests an extension of time until

September 2, 2020 (after the hearing that this Court scheduled on the pending motions for

preliminary injunction in the Pending Litigation) to answer, plead, or otherwise respond to the

Second Amended Complaint.

       WHEREFORE, for the reasons stated above, the Government respectfully requests that

this Court enter an order staying proceedings until January 2, 2021. In the alternative, the

Government requests that this Court grant the Government an extension of time until September

2, 2020 to answer, pleading, or otherwise respond to the Second Amended Complaint.




                                                 4
         Case 1:20-cv-00718-APM Document 31 Filed 08/24/20 Page 5 of 5




                                                      Respectfully submitted,

                                                      ETHAN P. DAVIS
                                                      Acting Assistant Attorney General
                                                      Civil Division

                                                      WILLIAM C. PEACHEY
                                                      Director

                                                      GLENN M. GIRDHARRY
                                                      Assistant Director

                                                      By: s/ Aaron S. Goldsmith
                                                      Aaron S. Goldsmith
                                                      Senior Litigation Counsel
                                                      United States Department of Justice
                                                      Civil Division
                                                      Office of Immigration Litigation
                                                      District Court Section
                                                      P.O. Box 868, Ben Franklin Station
                                                      Washington, DC 20044
                                                      Tel: (202) 532-4107
                                                      Email: aaron.goldsmith@usdoj.gov

                                                      Counsel for Defendants

                                 CERTIFICATE OF SERVICE

       I hereby certify that this document(s) filed through the CM/ECF system will be sent

electronically to the registered participants. There are no unregistered participants.

                                                       s/ Aaron S. Goldsmith
                                                       AARON S. GOLDSMITH
                                                       Senior Litigation Counsel




                                                  5
